DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The most relevant prior art of record includes: Maurer (US5644285 herein after “Maurer”), Wade (US20130247690 herein after “Wade”), and Funnell (WO9505589 herein after “Funnell”).
	The prior art of Maurer in view of Wade fails to teach, suggest, or make obvious the use of an attachment element wherein the attachment element, the body element, and the protruding member are integrally formed from a common material. The prior art of Funnell illustrates a button 2 which transfers force to loading beams 3 and strain gauges 5 thereon. Funnell does not teach a body assembly, protruding member, measurement chamber and base required by claim 1. Whether considered alone or in combination with additional prior art, including Funnell, here would be no reasonable teaching, suggestion, or motivation to modify the references of Maurer or Wade to include at attachment element which is integrally formed with the body element and the protruding member..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        6/16/2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861